Citation Nr: 1524855	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  14-06 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to an increased rating greater than 30 percent prior to October 21, 2014, and greater than 50 percent from October 21, 2014, for bilateral sensorineural hearing loss.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from May 1979 to June 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.  

The above noted September 2012 rating decision granted entitlement to service connection for a bilateral hearing loss disability (the Veteran previously had been service-connected only for a right ear hearing loss disability) and assigned a 30 percent disability rating, effective June 28, 2012 (the original date of claim).  Thereafter, a subsequent November 2014 rating decision increased the rating to 50 percent, effective October 21, 2014.  Regardless of the RO's actions, the issue remains before the Board because the increased rating was not a complete grant of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board has not only reviewed the Veteran's physical claims file, but also the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems to ensure a total review of the evidence.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to October 21, 2014, audiometric examinations corresponded to no greater than a level VI hearing loss for the right ear and no greater than a level VI hearing loss for the left ear.

2.  From October 21, 2014, audiometric examinations correspond to no greater than a level VII hearing loss for the right ear and no greater than a level IX hearing loss for the left ear.

CONCLUSIONS OF LAW

1.  Prior to October 21, 2014, a disability rating greater than 30 percent for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.85, Diagnostic Code (DC) 6100, 4.86 (2014).

2.  From October 21, 2014, a disability rating greater than 50 percent for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.85, DC 6100, 4.86 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.

VCAA letters dated in August 2012 and September 2014 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was advised that it was ultimately her responsibility to give VA any evidence pertaining to the claim.  The letters informed her that additional information or evidence was needed to support her claim, and asked her to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran has not reported private treatment for her bilateral hearing loss during the appellate time period.  The Veteran has at no time referenced outstanding records that she wanted VA to obtain or that she felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

The RO provided the Veteran appropriate VA audiological examinations in September 2012 and October 2014.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's hearing loss since she was last examined.  The Veteran has not reported receiving any recent treatment specifically for the condition other than the continued use of bilateral hearing aids, and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The VA examination reports are thorough and supported by VA outpatient treatment records.  There is no rule as to how current an examination must be, and the Board concludes the examinations in this case are adequate upon which to base a decision in that they were performed by neutral, skilled providers who accurately recited the Veteran's history and the examiners' resulting reports provide the data required to appropriately rate the Veteran's disorders.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The Board also observes that in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2009).  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow deficient, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Neither the Veteran nor her accredited representative has asserted that there is any deficiency in her VA examinations.  The Board acknowledges that, as contemplated by Martinak and directed by 38 C.F.R. § 4.10, the VA examination reports failed to discuss the functional effects of the Veteran's hearing problems.  However, the Veteran in multiple statements submitted to the RO has extensively discussed the functional effects caused by her hearing problems.  Therefore, the Board finds a remand for a VA examination to further document the functional effects of the Veteran's hearing problems would serve no useful purpose.  Sabonis, 6 Vet. App. at 430.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Rating

The evaluation assigned for a service-connected disability is established by comparing the manifestations shown with the criteria in the VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Evaluations for defective hearing are based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, along with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  38 C.F.R. § 4.85.  To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes eleven (11) auditory acuity levels, designated from level I for essentially normal acuity, through level XI for profound deafness.  Id.  Where there is an exceptional pattern of hearing impairment, a rating based on pure tone thresholds alone may be assigned.  38 C.F.R. § 4.86 (a) & (b).

Ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1.  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him or her for times since filing his or her claim when his or her disability may have been more severe than at other times during the course of his or her appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  But where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994). However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran claims that the 30 percent rating prior to October 21, 2014, and the 50 percent rating from October 21, 2014, do not accurately depict the severity of her disability during those periods.  

Prior to October 21, 2014

Prior to filing her claim, the Veteran sought treatment through VA in June 2012 for ongoing hearing problems and to check her hearing aids.  Specifically, she reported that she was having a difficult time understanding conversation in general and particularly over the telephone.  

After filing her claim, a November 2012 VA treatment record indicated that the Veteran's level of hearing loss demonstrated that she required additional technology to improve her functioning.  The record specifically indicated that a remote microphone would help her hear and understand her patients (the Veteran worked as a nurse practitioner) and that she also would benefit from a TV receiver device.  She was issued these devices.  

The Veteran underwent a VA examination in September 2012.  The results of the VA audiological test are as follows, with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
60
60
50
45
LEFT
50
65
60
55
50

Speech audiometry revealed speech recognition ability on the Maryland CNC word list of 60 percent in the right ear and 64 percent in the left ear.  The average of the pure tones between 1000-4000 Hz was 54 for the right ear and 58 for the left.  Using Table VI in 38 C.F.R. § 4.85, the Veteran received a numeric designation of VI for the right ear and VI for the left ear.  Such a degree of hearing loss warrants a 30 percent rating under Table VII.  The Board notes that it also considered the alternative rating scheme for exceptional patterns of hearing impairment and found it inapplicable here.  See 38 C.F.R. § 4.86 (a) & (b).

In support of her claim, the Veteran submitted a September 2012 statement.  Therein, she indicated that she had to wear hearing aids during all waking hours and had to concentrate on what was being said, but still would miss some of the conversation.  In situations involving background noise, such as in restaurants or family gatherings, she was unable to hear the conversations around the table.  She found the problem to be very isolating.  During meetings, she tried to sit in the center of the table in order to have a better chance of hearing some of what was being said, but in recent years this was no longer helping.  The Veteran worked as a Women's Health Nurse Practitioner, but was not able to speak to patients by telephone unless she used a speaker phone in her closed office.  Even then, she required her patients to repeat portions of the conversation, sometimes multiple times.  She needed to have people facing her when they spoke to her and at times her hearing problems would cause frustration for the people speaking to her and for herself.  The Veteran was concerned that when listening for heart / breath sounds or taking blood pressure readings she might not be hearing everything and could miss something.  She was unable to use walkie-talkies and her co-workers had been forced to adjust to her special needs.  The Veteran was unable to continue making presentations at schools because she could not hear the questions and comments of the students.  She also was unable to hear on conference calls.  In her personal life, the Veteran no longer listened to the radio or stereo and she was forced to use a speaker phone without background noise for all telephone calls.  She could not tell the direction from which a siren was coming while driving and had difficulty listening to books on CD.  She also was concerned that if someone broke into her home that she would not hear it.  

The Veteran also submitted statements from multiple friends, co-workers, and family members.  These statements noted similar problems to those outlined above by the Veteran.  These included: problems hearing clients at work, with background noises in restaurants and other crowded areas, hearing in meetings to allow her to take minutes documenting the discussion, talking on the telephone, and conversing with children and others who speak softly.

The Board has considered these lay statements provided by the Veteran and others regarding her difficulty hearing.  As was indicated above, however, rating a hearing loss disability involves the mechanical application of rating criteria to the results of specified audiometric studies.  

In light of the foregoing, the evidence does not show the Veteran's hearing loss reached a level greater than that appropriate to the 30 percent level at any point during the appellate period prior to October 21, 2014.  Staged ratings for the period prior to October 21, 2014, therefore, are inapplicable here.  Considering the results of the VA examination and other audiological testing, entitlement to an increased rating greater than 30 percent prior to October 21, 2014, is denied.

From October 21, 2014

The Veteran underwent a VA audiology examination on October 21, 2014.  
The results of the VA audiological test are as follows, with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
60
65
50
55
LEFT
65
75
65
60
70

Speech audiometry revealed speech recognition ability on the Maryland CNC word list of 52 percent for the right ear and 40 percent for the left ear.  The average of the pure tones between 1000-4000 Hz was 58 for the right ear and 68 for the left.  Using Table VI in 38 C.F.R. § 4.85, the Veteran received a numeric designation of VII for the right ear and IX for the left ear.  Such a degree of hearing loss warrants a 50 percent rating under Table VII.  The Board notes that it also considered the alternative rating scheme for exceptional patterns of hearing impairment and found 38 C.F.R. § 4.86(a) to be applicable to the left ear because the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz each were 55 decibels or greater.  In such cases, 38 C.F.R. § 4.86(a) directs that the Roman numeral designation for hearing impairment from either Table VI or Table VIa is used, whichever results in a higher numeral.  Using Table VIa, the Veteran's left ear puretone threshold average would warrant a Roman numeral of only V.  As such, using Table VI, as discussed above, is of greater benefit to the Veteran and the 50 percent rating assigned from October 21, 2014, is the highest rating possible.  The Board also has considered the alternative rating scheme for exceptional patterns of hearing impairment found in 38 C.F.R. § 4.86(b) and found it to be inapplicable.

In support of her claim, the Veteran submitted an October 2014 statement that was received shortly after the above VA examination.  Therein, the Veteran reported profound difficulty understanding speech, despite using her hearing aids and the audio system that attaches to the television.  When using the television assistive device she was unable to hear anything else, such as the telephone or other conversation.  She also indicated that she was no longer working because, "I cannot hear what clients are saying and must ask them to repeat things constantly."  Listening was very important to the job and she did not feel that she was effective or safe in either hearing everything in telephone conversations or during physical examinations.  Because of her hearing problems, she did not stay in touch with people as much as previously because so much of the contact had been by telephone.  Theatrical plays and church services also presented problems.  Large spaces and crowds were difficult.  She continued to have problems with the distortion from the stereo or audio books turned up as loudly as required and remained concerned about her inability to hear what was going on outside her home.

The Veteran also submitted multiple statements from friends and family.  These letters reiterated many of the problems discussed above by the Veteran.  The Veteran's sister also noted that the Veteran's interactions with family members had declined due to problems with telephone conversations.  A friend discussed how she and the Veteran were walking one time in the street when a car came up behind them which the Veteran did not hear and was concerned what would have happened had the Veteran been alone.

The Board has considered the lay statements provided by the Veteran.  The Board acknowledges the general medical expertise of the Veteran and some of the other lay persons who submitted statements on her behalf.  That said and as was indicated above, rating a hearing loss disability involves the mechanical application of rating criteria to the results of specified audiometric studies.  The Veteran's and others' statements regarding how her hearing problems affect her functioning will be considered in greater detail in the extraschedular discussion below.

In light of the foregoing, the evidence does not show the Veteran's hearing loss reached a level greater than that appropriate to the 50 percent level at any point during the appellate period from October 21, 2014.  Staged ratings for the period from October 21, 2014, therefore, are inapplicable here.  As to granting an effective date prior to October 21, 2014, for the 50 percent rating, the Board acknowledges that the decreased hearing acuity observed during the October 2014 VA examination may not reflect the specific date of onset of the decreased hearing acuity.  That said, there are no lay statements or medical records that could conclusively demonstrate when the hearing acuity decreased to the point that a rating greater than 30 percent would be warranted.  As such, the Board concludes that the effective date of October 21, 2014, for the increased 50 percent rating is appropriate.  Considering the results of the VA examination and other audiological testing, entitlement to an increased rating greater than 50 percent from October 21, 2014, is denied.

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected hearing loss are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's hearing loss with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  

Specifically, the Veteran reports difficulty understand speech in environments with background noise; problems hearing the television, theater, or other performances; difficulty hearing children or softly-spoken individuals; general problems hearing spoken conversation unless the person is facing and looking at the Veteran (and sometimes even then); concerns about safety insides and outside the home as well as in public due to her hearing problems; problems conversing on the telephone that has resulted in frustration and decreased efforts to stay in touch with friends and family; and the other problems documented above.  In general, the Veteran's decreased hearing acuity has profoundly affected her life and functioning because of her difficulty hearing in certain situations.    

The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.

Therefore, the Veteran's struggle to comprehend verbal conversations in situations involving background noise or when certain people are speaking (such as children or softly-spoken individuals) is a factor contemplated in the regulations and rating criteria as defined.  Similarly, all the other problems recounted and detailed by the Veteran directly stem from and are the result of her decreased hearing acuity.  The simple fact that the Veteran's hearing disability does not satisfy the numerical criteria for a rating greater than 30 percent prior to October 21, 2014, or greater than 50 percent from October 21, 2014, under these criteria (to include the criteria specifically designed for the type of real-world impairment experienced by the Veteran) does not place her symptomatology outside of that contemplated by the rating schedule or make application of the rating schedule impracticable in this case.  Accordingly, the Board determines that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule.

In addition to the foregoing, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran is service-connected for her bilateral hearing loss disability, as well as for tinnitus, fibrocystic breast disease, and bunion, left first toe.  The Veteran has not alleged that her currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability, and with the exception of the ratings currently on appeal, has not indicated dissatisfaction with her otherwise assigned rating.

Further, there is no medical evidence indicating that the disability on appeal combines or interacts with her other service-connected disabilities, either separately or together, in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an increased rating greater than 30 percent prior to October 21, 2014, and greater than 50 percent from October 21, 2014, for bilateral sensorineural hearing loss is denied.


REMAND

In an October 2014 statement, the Veteran reported, "I am no longer working as I cannot hear what clients are saying and must ask them to repeat things constantly.  As a Women's Health Nurse Practitioner, or a Nurse for that matter, listening is critical to my career.  When I cannot hear what is said either in-person or on the phone I am no longer effective or safe.  As important I cannot trust that I have not missed something on their physical exams when I listen to their heart, lungs, bowel sounds or blood pressure.  Each of these if not heard clearly could have devastating effects on a[n] individual if something is missed.  I cannot work in any job that involves people or hearing as part of the job."  

In that regard, a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability.  Id at 454.  That said, claims for TDIU and the underlying increased rating claim may be adjudicated separately.  Id.  TDIU may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2014).  Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background, including his or her employment and educational history.  38 C.F.R. §4.16(b).

In light of the foregoing, the Board concludes that the matter of entitlement to TDIU is appropriately before the Board.  See Rice, 22 Vet. App. at 447; Claims for Total Disability Based on Individual Unemployability (TDIU), Fast Letter 13-13 (Dep't of Veterans Affairs, June 17, 2013).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice of VA's duties to notify and assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally provide her with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that she supply the requisite information

2.  After conducting any development deemed necessary, the RO/AMC should adjudicate the Veteran's claim for entitlement to TDIU on a de novo basis.  If all benefits sought on appeal are not granted, then the Veteran and her representative should be furnished a supplemental statement of the case (SSOC) and given the opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


